Citation Nr: 1605476	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine with scars.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1987, when he retired with more than 20 years of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an April 2015 rating decision, the RO increased the initial rating granted for lumbar disability from noncompensable to 20 percent, effective March 21, 2007, effectuating the Board's 2014 decision that the Veteran was entitled to that 20 percent initial evaluation prior to July 24, 2008.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  The issue has been recharacterized accordingly.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the appeal, the Veteran has asserted that he is no longer able to work due to his service-connected back disability.  The issue of TDIU has been raised by the record.

The Board most recently remanded the issues on appeal for additional development in August 2014.  The requested examination and opinions having been obtained, the Board finds that the directives have been substantially complied with and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript of the hearing is associated with the electronic claims file.  

The issue of entitlement to a TDIU prior to July 14, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 14, 2010, the Veteran's low back disability was manifested by forward flexion limited to, at worst, 60 degrees and stiffness, numbness, and spasms.

2.  From July 14, 2010 to April 16, 2013, the Veteran's low back disability has been manifested by chronic pain, flare-ups three to four times a year lasting up to two weeks, forward flexion limited to, at worst, 30 degrees, with pain beginning at 15 degrees, weakness, tenderness, and interference with walking, standing and sitting.

3.  From April 16, 2013, the Veteran's low back disability has been manifested by pain at 15 degrees of flexion, continuous use of narcotics for pain control, and additional functional loss from less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, disturbance of locomotion, interference with sitting, standing, and weight bearing, and lack of endurance, requiring the assistance of a walker for ambulation.

4.  From July 14, 2010, the Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent prior to July 14, 2010, for a low back disability, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial rating of 40 percent for a low back disability, but no higher rating, have been met from July 14, 2010 to April 16, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a rating of 60 percent for a low back disability, but no higher rating, have been met or approximated from April 16, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for TDIU from July 14, 2010, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Notice to a claimant should be provided when, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

Since the Veteran's inferred claim for TDIU has been granted, any determination that further notice or assistance would be required would be unfavorable to the Veteran.  Further discussion of the duty to notify or assist as to this issue is not required. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim for an accurate initial evaluation for lumbar disability.  The RO associated the Veteran's service and VA treatment records with the claims file.  All identified or submitted private treatment records, as well as the Veteran's SSA records, have been associated with the claims file.  The Veteran was provided with VA examinations in October 2008, October 2011 and October 2014.  

38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the issues on appeal were identified, and the Veteran's testimony and contentions as to the severity of his service-connected back disability were elicited at the hearing, and additional evidence that might help to substantiate an increased rating was discussed.  The duties under 38 C.F.R. § 3.103 have been met.  

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Evaluation of Low Back Disability 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's low back disability is rated under Diagnostic Code 5237, covering lumbosacral strains.  All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  38 C.F.R. § 4.71a, General Formula.  Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note 1.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to an initial rating in excess of 20 percent for his low back disability.  In this case, the Board finds that while the preponderance of the evidence is against a rating greater than 20 percent prior to July 14, 2010, the evidence supports the assigned of a staged increased rating of 40 percent from July 14, 2010, and an even higher staged rating, a 60 percent rating, from April 2013 to the present.  For the purposes of clarity, the Board will address the period prior to July 14, 2010 first, followed by the period from July 2010 to October 214, and the period from October 2014 to the present.
A.  Evaluation prior to July 14, 2010

For the period prior to July 14, 2010, the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted.  During this period, the Veteran reported pain, stiffness, numbness, spasms, and limitations on walking, sitting and standing due to pain, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence that the Veteran's statements are not credible, and therefore they are entitled to probative weight. 

The Veteran also submitted several lay statements from his wife and fellow service members in November 2008, each of which indicated that the Veteran experiences chronic back pain.  The Veteran's wife further indicated that his back pain results in limitations with activities around the house.  There is no evidence that these statements are not credible, and as they concern symptomatology observable by a lay third party they are competent.  Id.  As such, they have probative value as to the severity of the Veteran's disability during this period.

The Veteran was provided with a VA examination in October 2008.  The examiner noted the Veteran's complaints of pain, numbness, stiffness, spasms and difficulty walking, standing and sitting.  Radiating pain into the lower extremities was endorsed.  The Veteran did not report flare-ups, and denied bowel or bladder impairment and incapacitating episodes.  On objective examination the examiner noted the Veteran to have forward flexion to 60 degrees.  Pain, fatigue, weakness, and lack of endurance were all noted to be present during testing.  However, no further loss of function was noted to be present after repetitive testing.  There is no evidence that the examiner was not competent or credible, and therefore the examination report is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.

Treatment records from this period reflect on-going treatment for a low back disability and routine complaints low back pain.  However, the treatment records contain no range of motion testing, or even estimates concerning the degree of the Veteran's limitations.  While associated with the claims file, the SSA records are of limited probative value as they predate the period currently on appeal by a significant number of years, and thus are not reflective of the severity of the disability during the time period at issue.  Francisco, 7 Vet. App. at 58.

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent prior to July 14, 2010 is warranted.  The lay reports of chronic back pain and interference with daily activities during this period are credible.  However, there is no objective evidence showing that the Veteran's low back disability, even when taking into account the presence of pain and other factors, was manifested by limitation of motion to less than 30 degrees in forward flexion, or that the pain resulted in periods of incapacitation requiring medical treatment.  As such, the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted during this period.

In evaluating the Veteran's level of disability for the period prior to July 14, 2010, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness and numbness, which the Veteran is competent to report.  Jandreau, 492 F.3d 1372.  However, the October 2008 VA examiner specifically noted that, while pain, fatigue, weakness and lack of endurance were all present, these factors did not result in additional functional loss after repetitive testing.  In determining this, the examiner considered the Veteran's account of his symptoms and their effects.  As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner.  38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to July 14, 2010.  There is no objective medical evidence of a diagnosis of IVDS, as the October 2008 examination report includes a specific notation that IVDS was not present.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.  

Further, the Veteran during this period did not allege that bed rest had been prescribed for his low back disability.  In fact, the Veteran himself specifically denied the presence of incapacitating episodes during the October 2008 examination.  Id.  In light of the lay and medical evidence of record, a rating in excess of 20 percent, which would require evidence of incapacitating episodes lasting at least four weeks but less than six weeks, is not warranted.  Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note 1.  Here, there is no objective medical evidence of left or right lower extremity radiculopathy during the period prior to July 14, 2010.  While the Veteran endorsed radiating pain during the October 2008 examination, the examiner did not provide a diagnosis of radiculopathy affecting either leg. 

Additionally, private treatment records from August 2008 and December 2008 note that straight leg testing was negative for radiculopathy, and an August 2009 record reflects that the Veteran denied radiculopathic symptoms.  No bowel or bladder impairment was complained of, noted, or diagnosed during this period.  As such, additional separate compensable ratings for the period prior to July 14, 2010 for any associated objective neurologic abnormalities are not warranted.  38 C.F.R. § 4.71a, General Formula, Note 1.

The Board has also considered the propriety of a separate compensable rating for the Veteran's associated low back scar.  The Board notes that during the course of the appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  73 Fed. Reg. 54,710 (September 23, 2008) (effective October 23, 2008). Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991). 
 
The Veteran's claim was pending at the time of the 2008 amendment, and there is no VA or legislative limitation of the effective date of this amendment.  As such, he is entitled to application of the criteria that are the most favorable to his claim.  Accordingly, the Board will evaluate the propriety of a separate compensable rating for a scar under both the criteria governing scars in effect both before and after the 2008 amendment.

Based on the medical evidence of record, a separate compensable rating for the Veteran's scar is not warranted under either the pre- or post-amendment criteria.  There is no medical evidence during this period that the Veteran's scar affected his head, face or neck, had an area exceeding six square inches, resulted in limitation of function of the affected part, or was painful, deep or unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 and Note 2, 7803 and Note 1, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 and Note 1, 7804 and Note 1, 7805 (2009).  As such, a separate compensable rating for the Veteran's low back scar is not warranted for this period under either version of the diagnostic criteria.

B.  Evaluation from July 2010 to April 2013

During this period the Veteran complained of pain, flare-ups three to four times a year lasting two weeks, limitation of motion, and limitations with walking, sitting and standing, all of which he is competent to report.  Jandreau, 492 F.3d 1372.

Private treatment records dated in April 2011 reflect that the Veteran's range of flexion was "about 30 degrees max[imum]" after repetitive motion.  He had a forward-stooped posture on standing.  He lacked paraspinal muscle mass.  He walked in a slightly crouched posture with a short stride, but required no assistive device.
 
The Veteran was provided with VA examinations in October 2011 and October 2014.  The October 2011 VA examination report reflects that the Veteran reported chronic pain and flare-ups three to four times a year lasting up to two weeks at a time.  The examiner measured objective forward flexion to 40 degrees, with objective evidence of pain at 30 degrees.  No further loss of function was noted to be present after repetitive testing, despite objective evidence of pain and weakened movement.  Tenderness was noted to be present. 

Private and VA treatment records from this period reflect ongoing treatment for a low back disability, as well as continued complaints of low back pain.  In July 2010, the Veteran was noted to have forward flexion of the spine to approximately 30 or 40 degrees.  In November 2010 forward flexion was noted to be to approximately 60 degrees, and then in February 2011 and April 2011, forward flexion was noted to be limited to 30 degrees or less on repetitive motion.  

The Veteran's Social Security Administration (SSA) records are of limited probative value as they predate most of the period currently on appeal, and thus are not reflective of the severity of the disability during the time period currently at issue.  See Francisco, 7 Vet. App. at 58.

Based on the lay and medical evidence of record, the Board finds that the Veteran's low back disability more nearly approximately the level of disability contemplated by a 40 percent rating as of July 14, 2010.  While both VA examiners noted that the Veteran had forward flexion to 40 degrees, which on its face exceeds the limitation of motion contemplated by a 40 percent rating, the examiners each found that objective evidence of pain began at 30 and 15 degrees, respectively.  

Further, the July 2010 and February 2011 private treatment records note that repetitive forward flexion is limited to approximately 30 degrees, which is in line with the point at which the VA examiners noted that the Veteran began to show objective signs of pain on motion.  As such, the Board finds that, when taking into account factors such as pain and their additional limitation, the Veteran's level of disability more nearly approximates the level contemplated by a 40 percent rating.  38 C.F.R. § 4.7.

A rating in excess of 40 percent is not warranted during this period of the appeal.  The medical evidence does not show, and the Veteran has not argued, that his symptomatology resulted in complete inability to being unable to move his back at all, with the exception of limited periods of incapacitation encompassed in a 40 percent evaluation.  The Veteran remained able to walk, unassisted (without use of an assistive device) during this period.  38 C.F.R. § 4.71a, General Formula, Note 5; DC 5243.  As such, an increased rating in excess of the 40 percent assigned herein is not warranted in this case.

In evaluating the Veteran's current level of disability for the period from July 14, 2010 to April 16, 2013, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The medical evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, flare-ups three to four times a year lasting approximately two weeks and interference with sitting, standing and walking, which the Veteran is competent to report.  Jandreau, 492 F.3d 1372.  

The October 2011 VA examiner specifically noted the point at which the Veteran exhibited objective signs of pain, and thus clearly considered these factors in their assessment of the severity of his disability.  Further, as explained in the analysis above, in order to specifically consider any further functional limitations due to pain, the Board has granted a 40 percent rating from July 14, 2010 to April 16, 2013 based upon the degree at which objective evidence of pain appears.  Thus, the rating of 40 percent from July 14, 2010 to April 16, 2013 granted herein directly contemplates any additional functional loss due to pain or other factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the periods from July 14, 2010 to April 16, 2013 and from April 16, 2013 forward.  During this period, private providers and the examiner who conducted October 2014 VA examination assigned diagnoses of IVDS, and noted that it is characterized by incapacitating episodes for VA purposes.  However, the providers and examiner noted that these episodes totalled at least four but less than six weeks over the prior twelve month period, which is equivalent to a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula.  There is no medical evidence, and the Veteran has not asserted, that his IVDS is characterized by incapacitating episodes totalling more than six weeks in duration during a 12 month period.  As such, the preponderance of the evidence is against a finding that a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks during a 12 month period would be warranted for either period discussed above.  Id.
C.  Evaluation from April 16, 2013

At the examination conducted on October 16, 2014, the Veteran reported he could no longer walk without a walker.  The examiner reported that the Veteran had functional loss resulting from less movement than normal; weakened movement; incoordination; impaired ability to execute skilled movements smoothly; disturbance of locomotion; interference with sitting, standing, and weight bearing, and lack of endurance; as well as pain on motion.  

The Veteran reported that he began to experienced increased severity of functional loss and had used a walker for about a year and a half prior to the October 2104 VA examination.  There is no VA clinical evidence or examination report associated with the record that reflects the severity of the Veteran's disability during the 18 months prior to the October 16, 2014 VA examination.  There are no private treatment records associated with the claims file that disclose the severity of the Veteran's back disability in 2013.  The Board assumes the accuracy and credibility of the Veteran's report that he became limited to ambulation with a walker 18 months prior to the October 16, 2014 examination, that is, on April 16, 2013.  

The October 2014 VA examination elicited complaints of chronic pain and flare-ups three to four times a year lasting up to two weeks at a time, and having a total duration of about four weeks during the past 12-month period.  On objective examination, the examiner found forward flexion to 40 degrees with objective evidence of pain at 15 degrees.  Weakness, incoordination, pain on motion, disturbance of locomotion, and interference with sitting, standing and walking were all noted as present by the examiner.  Repetitive testing could not be conducted due to pain.  Tenderness was also noted to be present.  There is no evidence that either examiner was not competent or credible, and therefore the examination reports are entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.

There is no evidence that these factors effectively result in ankylosis of the Veteran's lumbar or entire spine, but the Board has found that they result in sufficient additional disability that the Veteran's low back disability more nearly approximates the severity contemplated by a 60 percent rating from April 16, 2013.  As such, these factors and the resulting additional impairment are fully considered by the rating assigned herein.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's back disability met or approximated the criteria for a 60 percent evaluation, but no higher, as of April 16, 2013.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note 1.  Here, the preponderance of the evidence is against a finding that separate compensable ratings for left or right lower extremity radiculopathy from July 14, 2010 forward are warranted.  During this period the Veteran has on occasion complained of pain radiating into his lower extremities, although he denied radiating pain during the October 2014 examination.  Further, treatment records show occasional complaints of radiating pain, with a February 2011 treatment records noting that the Veteran's straight leg test on the right side was questionably positive for radiculopathy.

The examiner who conducted the October 2014 VA examination indicated that the Veteran did not have radiculopathy affecting either lower extremity.  Rather, the examiner indicated that the complaints of radiating pain were more consistent with the Veteran's diagnosis of IVDS.  The examiner indicated that the complaints were likely not radiculopathy as the pain complained of did not follow a normal nerve distribution.  In providing this opinion the examiner specifically noted that he considered the February 2011 questionably positive straight leg test.  As this opinion is based on a well-reasoned rationale, the Board finds that it is entitled to significant probative weight as to the issue of whether radiculopathy is present.  Nieves-Rodriguez, 22 Vet. App. 295.

Further, the February 2011 notation indicates that the straight leg test on the right was only "questionably" positive.  The use of the word questionably renders this notation speculative in nature, and therefore the Board finds that it is of no probative weight in determining whether radiculopathy is present during this period.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see e.g., Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  No other treatment records note the present of radiculopathy associated with the Veteran's low back disability.  As such, the Board finds that the preponderance of the evidence is against a finding that left or right lower extremity radiculopathy associated with the Veteran's low back disability was present during this period.

No bowel or bladder impairment was complained of, noted, or diagnosed during this period. As such, additional separate compensable ratings for the period prior to July 14, 2010 for any associated objective neurologic abnormalities are not warranted.  38 C.F.R. § 4.71a, General Formula, Note 1.

The Board has also considered the propriety of a separate compensable rating for the Veteran's associated low back scar.  As noted in the prior section, during the course of the appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  73 Fed. Reg. 54,710 (September 23, 2008) (effective October 23, 2008).  As such, the Board will evaluate the propriety of a separate compensable rating under scar rating criteria in effect both before and after the 2008 amendment.

Based on the medical evidence of record, a separate compensable rating for the Veteran's scar is not warranted under either the pre- or post-amendment criteria.  There is no medical evidence during this period that the Veteran's scar affected his head, face or neck, had an area exceeding six square inches, resulted in limitation of function of the affected part, or was painful, deep or unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 and Note 2, 7803 and Note 1, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 and Note 1, 7804 and Note 1, 7805 (2009).  As such, a separate compensable rating for the Veteran's low back scar is not warranted for this period under either version of the diagnostic criteria.

All potentially applicable Diagnostic Codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an initial rating in excess of 20 percent prior to July 14, 2010.  As such, the benefit-of-the-doubt doctrine is inapplicable for that period. 38 C.F.R. § 4.3.  For these reasons, the claim is denied as to that period.  Similarly, the Board finds that an initial rating of 40 percent, from July 14, 2010 to April 13, 2013, and a 60 percent rating from that date forward, encompass the Veteran's disability manifestations.

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's low back disability that are not encompassed by the schedular criteria.  There is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his low back disability.  Further, while the record notes that the Veteran has been unemployed as a result of his low back disability, there is no evidence that while he was employed, his low back disability markedly interfered with his ability to work beyond that envisioned by the assigned rating.  Further, entitlement to a TDIU is addressed separately below.  In sum, there is no indication that the average industrial impairment from the Veteran's low back disability would be in excess of that contemplated by the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.


Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As noted above the Board has granted an increased rating of 40 percent for the Veteran's low back disability, effective July 14, 2010.  This means that as of July 14, 2010, the Veteran was service-connected for a low back disability at 40 percent, bilateral hearing loss at 10 percent, hypertension at 10 percent, a left ankle disability at 10 percent, a left hip disability at 10 percent, and a right hip disability at 10 percent.

When these disabilities are directly combined they do not result in an overall combined rating of 70 percent. 38 C.F.R. § 4.25.  However, the Veteran is service connection for both left and right hip disabilities, and therefore the bilateral factor is applicable as to those two disabilities. 38 C.F.R. § 4.26.  Thus, the two ten percent disabilities are combined, and then ten percent of that value is added to that combined value. 38 C.F.R. § 4.26(a).  When the Veteran's disabilities are recombined, factoring in the bilateral factor, the Veteran's combined rating reaches 65, which rounds up to 70 percent. 38 C.F.R. § 4.25.  Thus, the Veteran has a combined overall rating of 70 percent as of July 14, 2010.  As the Veteran has a combined rating of 70 percent and a single disability rated at 40 percent as of July 14, 2010, the Veteran meets the threshold criteria for a TDIU as of that date. 

Prior to July 14, 2010, the Veteran was service connected for his low back disability at only 20 percent, and therefore did not have a single disability rated at 60 percent or 40 percent prior to that date.  As such, the threshold requirements for entitlement to a TDIU were not met prior to that date.  Accordingly, the Board will address entitlement to a TDIU on a schedular basis from July 30, 2010 forward, and refer the issue of entitlement to a TDIU on an extraschedular basis prior to July 30, 2010 in the remand section below.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 38 C.F.R. § 4.16(b).

With the threshold requirements satisfied from July 30, 2010 forward, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the SSA records reflect that the Veteran reported becoming unemployed in approximately 1996, and that he has a work history as a truck driver, mailing clerk, and Red Cross clerk.  The Veteran has a high school diploma and there is no evidence of any type of special training.

The Veteran, as well as his wife, has submitted several statements indicating that he is unable to work due to his back.  This is primarily attributed to his back pain, which interferes with his ability to stand for long periods of time.  These statements are competent, and there is no evidence these statements are not credible.  Thus, they are entitled to probative weight in determining whether the Veteran has been rendered unemployable due to his service-connected disabilities.

In addition to the Veteran's work history, educational history and the lay evidence, the October 2014 VA examiner stated that he believed the Veteran could not obtain and maintain substantially gainful employment due to his disabilities.  The examiner specifically pointed to the Veteran's limited mobility and inability to sit or stand for extended periods of time.  VA and private treatment records also reflect difficulty walking and standing due to pain stemming from the Veteran's service-connected left and right hip conditions.

SSA disability records contain numerous references to an inability to lift objects or stand for prolonged periods due to the service-connected low back disability. Based on this information, the SSA found the Veteran to be disabled as of 1997 primarily due to his low back disability.  While not binding on VA determinations concerning unemployability, such a determination, particularly when based on a disability that is in fact service connected, is of significant probative weight.  No other opinions concerning the Veteran's employability are of record.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field. Based on the Veteran's experience and work history, the Board finds that obtaining such a job is unlikely.  As such, entitlement to a TDIU from July 14, 2010 is warranted.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 20 percent prior to July 14, 2010 for degenerative joint disease of the lumbar spine with scars is denied.

Entitlement to an initial rating of 40 percent, but no higher, from July 14, 2010 to April 16, 2013 for degenerative joint disease of the lumbar spine with scars is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 60 percent, but no higher, from April 16, 2013 for degenerative joint disease of the lumbar spine with scars is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU on a schedular basis from July 14, 2010 forward is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above the Veteran meets the schedular requirements for a TDIU starting on July 14, 2010.  However, as there is evidence that the Veteran was also unemployable prior to July 12, 2010, and because the schedular criteria are not met, the Board concludes that the facts of this case meet the criteria for submission of the appellant's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to July 14, 2010.  Therefore, remand for this purpose is warranted.

Accordingly, the case is REMANDED for the following action:

Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis prior to July 14, 2010 is warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


